Civil action to recover damages for personal injuries sustained by plaintiff on a public street in the city of Charlotte.
The plaintiff is a one-legged man and walks on crutches. At about "dusk-dark" on the evening of 20 September, 1940, he was walking on the easterly sidewalk of North Graham Street with his right crutch and foot on the paved portion of the sidewalk and his left crutch on the grassy strip between the paved portion of the sidewalk and the curbing. His left crutch went into a hole in the grassy strip, and plaintiff was thrown out into the street and injured. He says, "My crutch went in the hole, and I went out in the road. I hurt my knee. My head hit the asphalt." The plaintiff lost no time from his work.
The hole was 3 or 4 inches in diameter, 15 or 18 inches deep, partially filled with leaves and trash, and grass had grown over it so that it was not observable. The city engineer on looking for it after the injury at first passed it without seeing it. It was too small for a man's foot, but large enough for a crutch.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning error.
A careful perusal of the record leaves us with the impression that the judgment of nonsuit should be upheld. Watkins v. Raleigh, 214 N.C. 644,200 S.E. 424; Houston v. Monroe, 213 N.C. 788, 197 S.E. 571; Gettysv. Marion, 218 N.C. 266, 10 S.E.2d 799.
Affirmed. *Page 246